273 S.W.3d 48 (2008)
Stanley L. WILLIAMS, Appellant,
v.
Daniel PINGELTON, Respondent.
No. WD 69408.
Missouri Court of Appeals, Western District.
October 21, 2008.
Stanley L. Williams, Cameron, MO, pro-se.
Daniel Pingelton, Columbia, MO, pro-se.
Before HAROLD L. LOWENSTEIN, P.J., PAUL M. SPINDEN, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
Stanley Williams appeals the order of the trial court denying his motion to set aside a default judgment entered against him in his legal malpractice action. On appeal, Williams claims that the trial court erred in denying his application for a writ of habeas corpus ad testificandum and in denying his motion to set aside the default judgment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).